Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In claim 1, line 5, “havint” has been changed to –having --.

Authorization for this examiner’s amendment was given in an interview with Ted Lee on January 12, 2022.

The following is an examiner’s statement of reasons for allowance: The recitation of a plant growing system having a reservoir for holding water and nutrients, modular open top containers with vertical holes, an impermeable flexible liner below the containers, a delivery pump for pumping from the reservoir to a distributor, a return pump for returning from the liner to the reservoir, the pumps being controlled by a moisture sensor patentably distinguishes over the prior art of record. Prior art of interest includes the moisture sensors of Marshall, Furuta and Tomida; the two-way systems of Hashimoto and Nakajima; and the irrigation system of Singer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778